DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species [A; C; E; H; J; L; M/M1; P/P2; R/R1; S; V] in the reply filed on October 20, 2021 is acknowledged.  Examiner notes that Applicant identified claims 73-98 as being readable on the elected species.  However, upon review of the pending claims, Examiner has determined that claims 79 and 91 appear to be directed to the non-elected Sub-species M2 because claims 79 and 91 define given ones of the comfort pads as having different shapes from one another.  As best as can be understood from the disclosure (i.e. the terminology used in many of the claims is not completely recited in exactly the same manner as the accompanying subject matter is recited in the disclosure, as best as can be understood), the “comfort pads” in the claims are equivalent to the “shock absorbers” described in the Specification (Page 21, Lines 16-17 in Specification as filed), which are described as having different shapes among shock absorbers 651-N.  Since Sub-species M2 (i.e. absorbers have different shapes and sizes, as defined in the Restriction Requirement mailed on September 7, 2021) was not elected, claims 79 and 91 are drawn to a non-elected species, and are therefore withdrawn from further consideration.
Response to Amendment
The amendments filed with the written response received on October 20, 2021 have been considered and an action on the merits follows.  As directed by the 
Priority
Examiner notes that the present application discloses subject matter in the Specification, the Drawings and in the Claims that was first introduced in the parent application 15/106,192 on June 17, 2016.  For example, the term “slide” or any variation thereof (i.e. slidable, slidability, sliding) is not present anywhere in the Certified Copy of the Foreign Application PCT/CA2014/000911 filed with the parent application 15/106,192, which is dated December 19, 2014, nor is this term or its variants present anywhere in the provisional application 61/918,092 filed December 19, 2013.  Accordingly, the present application has the benefit of priority to the filing date of the parent application 15/106,192, which is June 17, 2016.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-78, 80-90 and 92-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-71 of U.S. Patent No. 10,477,909.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in the claims of the cited patent substantially encompasses the subject matter of the present invention’s claims.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains two instances of the legal term “comprising”.  Correction is required.  See MPEP § 608.01(b).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction claim 83 recites “wherein the first low-friction element coupled to the outer part of the inner padding has a generally flat circular disk shape”, wherein this language is absent from the written Specification.
Claim Objections
Claims 74, 77, 89 and 90 are objected to because of the following informalities:  
Claim 74, line 5: “a rotational impact” should refer to “the rotational impact” since claim 73, from which claim 74 depends, already positively recites “a rotational impact”
Claim 77, line 6: “a rotational impact” should refer to “the rotational impact” since claim 73, from which claim 77 indirectly depends, already positively recites “a rotational impact”
Claim 89, line 4: “the main shock absorption layer” should recite “the main shock absorption padding”
Claim 90, line 4: “a rotational impact” should refer to “the rotational impact” since claim 89, from which claim 90 depends, already positively recites “a rotational impact”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82 and 93 (and claims 83 and 94 at least due to dependency from either of claims 82 or 93) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 82, Applicant recites “a shock-absorbing material of the outer part of the inner padding and a shock-absorbing material of the inner part of the inner padding”.  In claim 81, Applicant recites “a shock-absorbing material of the outer part of the inner padding and a shock-absorbing material of the inner part of the inner padding”.  Therefore, it is unclear if claim 82 is positively reciting an additional shock-absorbing material for each of the inner padding’s outer and inner parts, or is intended to refer to the existing, already positively recited material thereof, in claim 81.  Correction is required.  For purposes of examination, claim 82’s instance of “a shock-absorbing material of the outer part of the inner padding and a shock-absorbing material of the inner part of the inner padding” is being interpreted as reciting “the shock-absorbing material of the outer part of the inner padding and the shock-absorbing material of the inner part of the inner padding”.  Examiner notes that the same issue is present in claim 93 (which depends from claim 92), is likewise indefinite and similar suggestions are provided therefor.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 73 (and claims 74-78 and 80-88 at least due to dependency from independent claim 73) is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reason(s):
Regarding claim 73, Applicant appears to claim parts of the human body, which is not directed to statutory subject matter (i.e. human per se).  For example, the claim recites “an inner part that faces the wearer's head”, which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  For purposes of examination, the claim will be interpreted as “an inner part configured to face the wearer's head”.
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73-76, 81, 84 and 88 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Halldin (USPN 8,578,520).
Regarding independent claim 73, Halldin discloses a helmet (Title; Figs. 1-4; Abstract) for protecting a head of a wearer (the helmet is capable of protecting a head of a hypothetical wearer), the helmet comprising: an outer shell (hard outer shell #1); and inner padding (the combination of energy absorbing layer #2, attachment device #3 and sliding facilitators #5 (Col. 5, Lines 11-12 and 58-59 refer to plural sliding facilitators) constitutes inner padding) configured to be disposed between the outer shell and the wearer's head (as shown in Figs. 2-4), the inner padding comprising: an outer part (energy absorbing layer #2 is an outer part) connected to the outer shell (Fig. 1); an inner part (attachment device #3 is an inner part) that faces the wearer's head (Figs. 2-4); and a plurality of sliding interfaces (sliding facilitators #5; as explained above there are a plurality present, potentially as “patches of low friction material” (Col. 5, Line 12)) arranged between the outer part and the inner part of the inner padding (see placement of #5 in Fig. 1, wherein the sliding facilitators #5 are located between layer #2 (i.e. outer part) and attachment device #3 (i.e. inner part)) such that the outer part and the inner part of the inner padding are shearable relative to one another by sliding against one further reduce the friction between the outer and inner pats #2 and #3, since the resulting gaps between the sliding facilitators (when separated) would essentially be air, which is practically frictionless compared to the level of friction between two rubbing solid surfaces.
Regarding claim 74, Halldin either anticipates or renders obvious all the limitations of claim 73, as set forth above, and further teaches that there is a plurality of connectors (fasteners #4; four fasteners 4a-4d are shown in Fig. 1), including at least one connector for each sliding interface (since claim 73 merely recites “a plurality of sliding interfaces”, only two of the existing sliding interfaces of Halldin are being relied upon to meet said plurality; since there are 4 fasteners, then there is “at least one connector for each sliding interface”, for purposes of meeting the claim language; Examiner further notes that the phrase “for each sliding interface” does not impart any structural arrangement or relation requirement between the at least one connector and the sliding interfaces), the plurality of connectors interconnecting the inner and outer parts of the inner padding (see Fig. 1) and being elastically deformable to allow the inner and outer parts of the inner padding to slide against one another in response to a 
Regarding claim 75, Halldin either anticipates or renders obvious all the limitations of claim 73, as set forth above, and further teaches that a shock-absorbing material of the inner part of the inner padding is a first padding material (attachment device (i.e. inner part) can be an elastic or semi-elastic polymer material, such as PC, ABS, PVC or PTFE, or a natural fiber materials such as cotton cloth (Col. 5, Lines 7-9); all of these exemplary materials are capable of absorbing at least some degree of shock) and a shock-absorbing material of the outer part of the inner padding is a second padding material (energy absorbing layer (i.e. outer part) can be a polymer foam material, such as RPS, EPP, EPU (Col. 3, Line 64 through Col. 4, Line 2), all of which are capable of absorbing at least some degree of shock) different from the first padding material (the material examples listed above of the energy absorbing layer are different from the material examples listed above of the attachment device).
Regarding claim 76, Halldin either anticipates or renders obvious all the limitations of claim 73, as set forth above, and further teaches that the inner part of the inner padding comprises a comfort layer for contacting the wearer's head when the helmet is worn (attachment device itself is a comfort layer, inasmuch as “comfort layer” has been defined, structurally, in the claim; attachment device is configured to contact the head of a hypothetical wearer, in use).
Regarding claims 81 and 84, Halldin either anticipates or renders obvious all the limitations of claim 73, as set forth above, and further teaches that each sliding interface 
Regarding claim 88, Halldin either anticipates or renders obvious all the limitations of claim 73, as set forth above, and further teaches that the helmet is a hockey helmet (the helmet of Halldin is capable of being used as a hockey helmet; Examiner notes that claim 88 does not further structurally define the helmet in any patentable sense).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 82 and 83, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Halldin as applied to claims 73 and 81 above.
Regarding claim 82, Halldin either anticipates or renders obvious all the limitations of claims 73 and 81, as set forth above, and further teaches that there is a first low-friction element coupled to the outer part of the inner padding and a second low-friction element coupled to the inner part of the inner padding (see claim 7 of Halldin, which details that there are at least two sliding facilitators wherein one of the at least two is fixed to the inside of the energy absorbing layer (i.e. outer part) and the other is fixed to the attachment device (i.e. inner part)); and a coefficient of friction between the first low-friction element and the second low-friction element is lower than a coefficient of friction between a shock-absorbing material of the outer part of the inner padding and a shock-absorbing material of the inner part of the inner padding (Col. 4, Lines 9-12 describe low friction materials for the sliding facilitators to permit relative movement between inner and outer parts, as explained above; also in Col. 4, Lines 19-24).  Halldin is silent, however, to specifying that each sliding facilitator comprises both of these first and second low-friction elements.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for each of the sliding facilitators #5 to have had a two-layer sliding facilitator pairing in order to permit all of the sliding facilitators to perform equally to reduce the chance of 
  Regarding claim 83, the modified helmet of Halldin, as applied to claim 82 above, is silent to specifying the shape of the low-friction elements, and therefore silent to the first low-friction element coupled to the outer part of the inner padding having a generally flat circular disk shape.  However, absent a showing of criticality with respect to the first low-friction element having a generally flat circular disk shape (this limitation is not even described anywhere in the written Specification, let alone any particular benefit of such a shape), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the first low-friction element to have been generally flat and circular as a disk shape for a variety of reasons, including (but not limited to) permitting the layers to slip against one another with a minimal amount of friction, since two flat surfaces disposed against one another would induce less friction between them than two surfaces with one of the surfaces having an other-than-flat shape, such as a roughened or curved surface, and further since it has been held that modifying the shape of an element would be obvious absent evidence that the particular shape of the element of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B).
Claims 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Halldin as applied to claim 73 above, and further in view of Durocher (USPN 6,981,284).

Durocher teaches a helmet with an outer shell that has first and second outer shell members (front #16 and rear #18 shells) that can move with relation to one another so as to adjust the size of the head receiving cavity of the helmet (Col. 3, Lines 59-62 of Durocher).  Durocher further teaches that the interior padding of the helmet (i.e. interior of the shell) is divided into a plurality of pads (#22, #30, #24, #26, #28; the collection of which are analogous to the energy absorption layer #2 of Halldin) that are separate from one another, wherein the front and rear shell parts each overlay distinct inner pad groups within the overall plurality of inner pads (Col. 3, Lines 15-17 of Durocher).
Halldin and Durocher teach analogous inventions in the field of helmets with interior padding.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the two-component, slidably-adjustable helmet shell (i.e. in place of the current single shell #1 in Halldin) and the multiple inner pads concept taught by Durocher (i.e. in place of .
Allowable Subject Matter
Claims 77, 78 and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 89, 90, 92 and 95-98 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action, or upon filing and approval of a terminal disclaimer citing the offending patent.
Claims 93 and 94 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732